Gilbert, J.
1. The City of Augusta is expressly authorized by its charter to levy “a license tax upon any occupation, trade, or business carried on” within said city. Ga. Laws 1896, p. 119.
(а) The city may make reasonable classifications, but the tax must be uniform upon all falling within the same class. City Council of Augusta v. Clark, 124 Ga. 254 (52 S. E. 881).
(б) The validity of an occupation tax depends upon whether it is confiscatory and oppressive upon the class designated. Postal Telegraph &c. Co. v. Cordele, 141 Ga. 658, 665 (82 S. E. 26) ; Ray v. Tallapoosa, 142 Ga. 799 (83 S. E. 938); Adams Motor Co. v. Cler, 149 Ga. 818 (102 S. E. 440) ; Wright v. Hirsch, 155 Ga. 229 (116 S. E. 795).
2. The tax ordinance is not unconstitutional for any reason assigned.
3. The evidence did not require a finding that the ordinance was administered in an arbitrary or discriminatory manner.
4. The ordinance is not in restraint of trade, and is not void on that account. City of Emporia v. Endelman, 75 Kan. 428 (89 Pac. 685).
5. The prayer for relief from prosecution in the recorder’s court was withdrawn.
6. The court did not err in refusing the injunction.

Judgment affirmed.


All the Justices concur, except Russell, C. J., and Ernes, J., (¡Assenting.

Hammond & Kennedy, for plaintiffs.
Archibald BlacJcshear, for defendant.